UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4744

GARY MICHAEL ALLEN, a/k/a Philly,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Solomon Blatt, Jr., Senior District Judge.
(CR-96-986)

Submitted: November 16, 1999

Decided: December 20, 1999

Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael S. Seekings, Charleston, South Carolina, for Appellant. J.
Rene Josey, United States Attorney, Robert H. Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Gary Allen appeals from a district court judgment order entered
pursuant to a jury verdict finding him guilty of conspiring to possess
with intent to distribute and to distribute cocaine, in violation of 21
U.S.C. §§ 841(a)(1) & 846 (1994). On appeal, Allen challenges the
sufficiency of the evidence to support his conviction, and the district
court's decision to attribute over 50 grams of cocaine to him at sen-
tencing. We must sustain the jury's verdict if there is substantial evi-
dence, taking the view most favorable to the Government, to support
it. See Glasser v. United States, 315 U.S. 60, 80 (1942). The district
court's calculation of the quantity of drugs attributable to a defendant
is reviewed for clear error. See United States v. Lamarr, 75 F.3d 964,
972 (4th Cir. 1996).

The record discloses that Allen's conviction was supported by
overwhelming evidence. Contrary to Allen's claims that he did not
participate in a large drug ring operating in Beaufort, South Carolina
between 1994 and 1996, but rather merely purchased drugs from
some of the conspiracy's participants, numerous co-defendants testi-
fied that Allen participated by providing customers to the leaders of
the conspiracy, delivering drugs to those customers, and delivering
proceeds of drug sales to dealers in exchange for payment. This testi-
mony also reflects Allen's involvement with far more than 50 grams
of cocaine. There was evidence that one supplier fronted Allen a quar-
ter of an ounce of crack each day for a period of a year and a half.
A member of the task force that investigated the drug ring testified
that Allen admitted to cooking three ounces of crack for this same
supplier. Another dealer testified that Allen sold nine ounces of crack
for him over a two month period. And various other witnesses testi-
fied to Allen's regular involvement with the conspiracy over most of
its duration.

Accordingly, we affirm the judgment order of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                     2